Title: From Thomas Jefferson to David Gelston, 20 June 1804
From: Jefferson, Thomas
To: Gelston, David


          
            Washington June 20. 04.
          
          Th: Jefferson presents his respectful salutations to mr Gelston. he recieved last night his letter inclosing a statement of the disbursements for the books and wines by the Piamingo at 35 D. 14 c which he now incloses him in a post note of the Branch bank of the US. here on that at N. York with many thanks for the trouble he has taken with these articles.
        